11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Stephen C. Cole and Robert Strack,             * From the 238th District
                                                 Court of Midland County,
                                                 Trial Court No. CV47686.

Vs. No. 11-12-00265-CV                         * August 29, 2014

Michael McWillie,                              * Memorandum Opinion by Wright, C.J.
Wanda Juanita Phillips, and                      (Panel consists of: Wright, C.J.,
Delvonne Burke,                                  Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court's opinion, we
reverse the judgment of the trial court, and we remand this cause to the trial court for
further proceedings consistent with this court’s opinion. The costs incurred by
reason of this appeal are taxed against Michael McWillie, Wanda Juanita Phillips,
and Delvonne Burke.